Citation Nr: 0203698	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  98-09 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to October 14, 1975, 
for the grant of service connection for residuals of a shell 
fragment wound of the left posterior thigh; residuals of a 
shell fragment wound of the left elbow; scar of the right 
foot with callus formation; and a skin disorder, variously 
classified as dermatitis and dermatophytosis.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran had active military service from September 1967 
to April 19, 1974.  

In a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that determined that a rating decision of September 
9, 1974, that denied a claim for service connection for 
multiple disabilities was not clearly and unmistakably 
erroneous.  This appeal to the Board of Veterans' Appeals 
(Board) ensued.  

When this matter was previously before the Board in November 
2000, the Board reviewed the procedural background of the 
case and determined that the issue should be characterized as 
it appears on the title page of this decision.  After 
consideration of the directives contained in the remand of 
November 2000, the RO in August 2001 determined that the 
veteran had abandoned his claim and that the earliest 
effective date warranted for the grant of service connection 
was October 14, 1975, as previously adjudicated.  

The case is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran filed an original claim for service 
connection for multiple disabilities with the RO in 
Philadelphia, Pennsylvania, in June 1974.  In July 1974, the 
veteran was informed at his latest address of record that he 
was scheduled for an examination on August 5, 1974, in 
conjunction with his claim.  He failed to report for the 
examination.  

3.  In correspondence dated September 9, 1974, the RO 
informed the veteran at his latest address of record that his 
claim for service connection for multiple disabilities had 
been denied because of his failure to report for the 
scheduled examination.  The letter advised him that no 
further action would be taken unless he informed the RO of 
his willingness to report for an examination by signing a 
statement that was included in the letter.  

4.  The scheduled examination was necessary to determine 
whether the veteran had current residuals of the disorders 
for which he claimed service connection in June 1974.  

5.  The veteran's reopened claim for service connection for 
multiple disabilities was received at the RO in Winston-
Salem, North Carolina, on October 14, 1975.  A rating 
decision dated in February 1976 granted service connection 
for the claimed disabilities, effective from October 14, 
1975.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 14, 
1975, for the grant of service connection for residuals of a 
shell fragment wound of the left posterior thigh, residuals 
of a shell fragment wound of the left elbow, scar of the 
right foot with callus formation, and a skin disorder 
variously classified as dermatitis and dermatophytosis have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.158(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran filed an original claim for 
service connection for multiple disabilities in June 1974.  
The disabilities for which the veteran sought service 
connection included a left thigh injury; right foot injury; 
left arm injury; and skin condition of the back, chest, legs 
and thighs.  In his application for compensation, the veteran 
listed a mailing address in Philadelphia, Pennsylvania.  

A VA examination in connection with the claims for service 
connection for the above-named disabilities was scheduled for 
August 5, 1974.  The veteran was so advised by a letter dated 
in July 1974 addressed to his Philadelphia address.  The 
veteran did not report for the scheduled examination.  (The 
record shows that the veteran also failed to report for a VA 
examination scheduled in May 1974 in conjunction with a 
separate original claim for service connection filed on April 
26, 1974.  The notice of the examination was also sent to the 
veteran's Philadelphia address.)  

By a letter dated September 9, 1974, the Philadelphia RO 
informed the veteran that his claim for service connection 
had been denied because he had failed to report for the 
scheduled examination.  The letter advised him that no 
further action would be taken unless he informed the RO of 
his willingness to report for an examination by signing a 
statement that was included in the letter.  The letter 
further informed him that upon receipt of notification from 
the veteran, an examination would be rescheduled and the 
claim would be reconsidered upon completion of the 
examination.  The letter was mailed to the veteran at his 
Philadelphia address.  

A marriage license and certificate issued in October 1974 
shows that the veteran was a resident of Pennsylvania, and 
that his address was that used by the RO to notify him of the 
August 1974 examination, and of the denial of his claim due 
to his failure to report for that examination.

The record further shows that the veteran furnished the 
Winston-Salem RO with a VA form advising the RO of a change 
of marital status (VA Form 21-686c), dated March 3, 1975.  
The form listed the veteran's address as being in 
Fayetteville, North Carolina.  Correspondence regarding an 
education claim, dated March 19, 1975, was mailed by the 
Winston-Salem RO to the veteran at his North Carolina 
address.  A report of contact (VA Form 119) regarding the 
education claim, prepared at the Winston-Salem RO on April 
24, 1975, also reflects the veteran's North Carolina address.  

In a statement received at the Winston-Salem RO on October 
14, 1975, the veteran indicated that he had not heard from VA 
about his original claim for disability compensation.  The RO 
construed the statement as a new claim for service connection 
for multiple disabilities.  

The veteran notified the Philadelphia RO of a change of 
address by completing a VA form for that purpose dated 
October 24, 1975.  He requested that his claims folder be 
transferred to the RO in Winston-Salem.  He listed his old 
address as being in Philadelphia, Pennsylvania.  He listed 
his new address as being in Fayetteville, North Carolina.  

The veteran reported for a VA examination scheduled in 
January 1976 in connection with what the Winston-Salem RO 
deemed a new claim for disability compensation.  After 
reviewing the service medical records and the report of the 
January 1976 VA examination, the RO issued a February 1976 
decision granting service connection for several 
disabilities, effective October 14, 1975.  The disabilities 
included a gunshot wound scar, left upper posterior thigh, 
through-and-through; fragment wound, left elbow; 
dermatophytosis, generalized, variously diagnosed dermatitis 
of unknown etiology; and residuals, scar, right foot with 
callus.  

In a statement dated in August 1976, the veteran asserted 
that he had moved from Philadelphia to Fayetteville, North 
Carolina in July 1974, and that he had not received notice of 
the August 1974 examination.  On the August 1976 statement he 
listed his address as the Philadelphia location previously 
used by the RO to notify him of the examination and of the 
denial of his claim due to the failure to report.

In December 1976, the Philadelphia RO advised the veteran at 
his Philadelphia address that October 14, 1975 was the 
correct effective date for the award of compensation 
benefits.

In a July 1978 application for advancement of vocational 
rehabilitation benefits, the veteran again reported that his 
address was at the Philadelphia location used by the RO to 
notify him of the August 1974 examination and of the denial 
of his claim due to his failure to report.

The veteran used the Philadelphia address in correspondence 
dated from May 1979 to September 1982.  During this period VA 
sent the veteran numerous pieces of correspondence.  There is 
no indication that any of the correspondence was returned as 
undeliverable.

In a statement received in July 1997, the veteran alleged 
that the RO had committed clear and unmistakable error in 
failing to grant service connection for several disabilities, 
effective April 19, 1974, the day of his discharge from 
service.  (Governing law provides that service connection, in 
appropriate cases, may not be granted earlier than the day 
following discharge from service, in this case, April 20, 
1974).  In any event, the veteran requested service 
connection, based on clear and unmistakable error, for a 
gunshot wound, left upper posterior thigh, through-and-
through; shell fragment wound of the left elbow; 
dermatophytosis, generalized, variously diagnosed dermatitis 
of unknown etiology; and residuals, scar, right foot with 
callus.  

In his July 1997 statement, the veteran argued that his 
failure to report for an examination, scheduled in July 1974, 
should not have been the basis for the RO's denial of his 
original claim for service connection.  He asserted that the 
RO should have adjudicated his claim based on the service 
medical records.  He also argued that records in his claims 
file show that VA was aware of his change of address from 
Philadelphia to North Carolina as early as March 3, 1975, 
well within the notification period for rescheduling an 
examination and adjudicating his claims.  In support of his 
argument that VA had notice of his change of address, the 
veteran pointed to the above-mentioned VA Form 21-686c, dated 
March 3, 1975; the VA response regarding his education claim, 
dated March 19, 1975; and the Report of Contact, VA Form 119, 
dated April 24, 1975.  

The Board notes that the RO's notice letter, dated September 
9, 1974, informed the veteran that he had failed to report 
for an examination scheduled by VA in connection with the 
original claim for service connection for multiple 
disabilities.  The denial letter provided the veteran with a 
form by which he might express his willingness to appear for 
an examination.  In effect, the denial letter served as 
notice that the RO had requested evidence that was to be 
obtained by means of the scheduled examination.  Where 
evidence requested in connection with an original claim is 
not furnished within a year after the date of the request, 
the claim will be considered abandoned.  38 C.F.R. § 3.158(a) 
(2001).  The same regulation was in effect during the period 
from September 9, 1974, to September 9, 1975.  

There is no documentation in the claims folder that the 
veteran responded to the RO's notice letter of September 9, 
1974, within the one-year prescribed period.  However, in 
statements received more than one year after September 1974 
the veteran related that he would have reported for the 
examination scheduled for August 1974 if the RO had informed 
him of that examination at an address in North Carolina 
rather than in Philadelphia, Pennsylvania.  In essence, these 
statements constitute an assertion that he did not abandon 
his 1974 claim.  

In its prior remand, the Board stated that the abandonment 
question was the essential issue germane to the appeal.  The 
Board indicated that finality does not attach to a claim that 
has been abandoned because such a claim is not the subject of 
a decision on the merits.  The Board essentially concluded 
that the 1974 RO determination was not a decision on the 
merits and that, accordingly, it was not properly the subject 
of a clear and unmistakable error determination.  The Board 
further indicated that if the 1974 claims were not abandoned, 
they remained in an open status and service connection for 
the disorders at issue could be granted effective the day 
following discharge from service.  If the 1974 claims were 
abandoned, the grant of service connection for the disorders 
at issue could not have an effective date prior to October 
14, 1975.  

The Board therefore directed the RO to make a decision on 
whether the veteran's June 1974 claims for service connection 
for the disorders at issue were abandoned pursuant to the 
provisions of 38 C.F.R. § 3.158.  The Board stated that a 
decision with respect to abandonment had to address two 
essential questions:  

a)  Did scheduling the VA examination in 
August 1974 amount to a request by the RO 
for evidence that was essential for 
adjudicating the veteran's claims for 
service connection, or could an 
adjudication as to any or all of the four 
disabilities listed above have been 
accomplished exclusively by a review of 
service medical records?  

b)  Did the September 9, 1974, notice 
letter, sent to the veteran at his 
Philadelphia address, provide sufficient 
notice of the veteran's failure to appear 
for a scheduled examination, or was the 
RO also under an obligation to send a 
copy of the September 9, 1974, notice 
letter to the veteran's address in North 
Carolina, an address of which the RO 
became aware at some point in time during 
the period from September 9, 1974, to 
September 9, 1975?  

The RO in August 2001 found that the VA examination scheduled 
for August 1974 was essential to a resolution of the 
veteran's pending claims; that the September 9, 1974, 
notification letter sent to the veteran at his Philadelphia 
address provided sufficient notice of the veteran's failure 
to appear for his scheduled examination; and that the RO was 
under no obligation to send a copy of the letter to his North 
Carolina address in the absence of evidence that he had not 
received the letter or that the letter was not forwarded by 
the Postal Service.  

The RO noted, and the record confirms, that a VA examination 
was necessary to an adjudication of the claims filed in June 
1974.  The record shows the veteran was treated in May and 
June 1970 for residuals of a through-and-through gunshot 
wound of the left posterior upper thigh, which was also 
described as a gunshot wound of the left buttock with no 
artery or nerve involvement.  The wound was debrided and 
irrigated under local anesthesia on the day of admission to a 
service hospital.  He underwent delayed primary closure of 
the wound under local anesthesia on third day following 
admission.  Infection was noted in the area on the fifth day 
following admission.  The sutures were removed, and the area 
was minimally debrided and packed with gauze.  Healing was 
slow, and he was treated with Ampicillin.  

The veteran was discharged to temporarily restricted duty 30 
days following admission.  His treatment thereafter consisted 
of cleaning of the wound and dressing changes.  The service 
medical records do not reflect treatment of the wound after 
June 1970, and the veteran's separation examination in April 
1974 did not show the presence of any residual disability.  
Although the separation examination report refers to multiple 
scars of the back, there was no specific reference to 
residual scars of the gunshot wound of the left posterior 
upper thigh.  Thus, as the RO found, an examination was 
necessary to determine whether there was objective evidence 
of scarring, loss of fascia or muscle substance, or loss of 
muscle power or lowered threshold of fatigue, or impairment 
of muscle tonus.  

The service medical records show that the veteran sustained a 
shell fragment wound of the left arm in September 1970.  The 
wound was debrided under local anesthesia on the day of 
admission, and delayed primary closure was performed under 
local anesthesia four days later.  A mild sensory deficit was 
noted along the lateral aspect of the left thenar 
(superficial nerve).  The veteran was discharged to duty 10 
days following admission.  

In January 1971, the veteran was seen for a complaint of 
increasing loss of strength in the left hand.  It was then 
noted that the fragment wound was in the area of the left 
epicondyle.  The veteran was briefly hospitalized in January 
1971 for evaluation.  On a neurological evaluation during 
hospitalization, it was reported that the veteran had noted 
some numbness from the left elbow down the lateral side and 
weakness of grip of the left hand.  An examination suggested 
the presence of numbness of the lateral aspect of the left 
hand and the fingertips of the 2nd through 5th fingers, and 
radial nerve damage was initially suspected.  However, it was 
subsequently felt that the complaint was essentially 
subjective and that the left elbow was within normal limits, 
except for a 2 centimeter scar on the lateral aspect of the 
left elbow.  An X-ray of the elbow was also said to show a 
fragment.  Nevertheless, the veteran was discharged to duty 
two days after admission.  His last treatment for this wound 
was in January 1971.  No residual disability was shown on the 
separation examination conducted the day before his discharge 
from service.  An examination was therefore necessary to 
determine the existence and extent of any residual 
disability.  

The service medical records demonstrate that the veteran was 
seen in May 1970 with a complaint of a callus bothering his 
right foot secondary to a laceration sustained in January 
1969.  He was seen later in May 1970 for a complaint of an 
ingrown toenail and callus on the bottom of the right foot.  
Medication was applied to the callus.  The veteran was 
instructed to return to the clinic only if his problem caused 
him more discomfort or pain.  The service medical records 
fail to show any treatment for this condition after May 1970.  
On his separation examination in April 1974, the veteran's 
feet were normal.  An examination was therefore necessary in 
order to determine the existence and extent of any chronic 
disability of the right foot.  

The service medical records also reflect that the veteran was 
seen on numerous occasions for treatment of a variety of skin 
conditions.  Punch biopsies in November 1971 and August 1973 
resulted in diagnoses of chronic nonspecific dermatitis, 
although clinical examiners also entertained a number of 
other diagnoses.  A biopsy in June 1972 resulted in a 
diagnosis of chronic vasculitis.  However, the skin was 
normal on clinical examination at separation, and an 
examination was necessary to determine if any chronic skin 
disorder was present following the veteran's separation from 
service.  

The Board notes that it is not enough to sustain injury in 
service; in order to be service connected for a disability, 
there must be evidence of a chronic condition that persists 
beyond service and results in disability.  Then as now, 
service connection may only be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (formerly 38 U.S.C.A. § 310).  A 
disability means "impairment in earning capacity resulting 
from such diseases and injuries and their residual 
conditions. . . ."  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991) (quoting 38 C.F.R. § 4.1 (1990).  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis 
in original).  See Degmetich v. Brown, 104 F.3d 1328, 1331-33 
(Fed. Cir. 1997) (claimant must have disability at time of 
application for benefits and not merely findings in service).  

The Board therefore concludes that the RO was correct in 
finding that an examination was necessary in this case to 
determine existence and extent of any residual disability 
resulting from the disease or injury incurred in service.  By 
failing to report for the scheduled examination, the veteran 
effectively abandoned the claim he filed in June 1974.  

The Board further concludes that the September 9, 1974, 
notice letter, sent to the veteran at his Philadelphia 
address, provided sufficient notice of the veteran's failure 
to appear for his scheduled examination and that his claim 
was being denied.  The Board is further of the opinion that 
the RO was under no obligation to send a copy of the 
September 9, 1974, notice letter to the veteran's North 
Carolina address after it became aware of that address during 
the period from September 9, 1974, to September 9, 1975, in 
the absence of an indication from the Postal Service that the 
notice letter could not be delivered to the veteran.  

This case is similar to the facts presented in Wamhoff v. 
Brown, 8 Vet. App. 517 (1996), although there are also points 
of departure that will be discussed below.  In Wamhoff, the 
Board denied the appellant's claim of entitlement to an 
earlier effective date for a grant of service connection and 
a compensable rating for chronic subluxation and dislocation 
of the left shoulder and internal derangement of the right 
knee, based on the appellant's assertion of clear and 
unmistakable error in a prior rating decision of March 19, 
1982.  The regulations cited and quoted in Wamhoff were in 
pertinent part identical to those in force in 1974.  The 
Court in Wamhoff noted that:

Section 3.329, a regulation that is no 
longer in effect, required that "[e]very 
person applying for or in receipt of 
compensation or pension shall submit to 
examinations . . . when required by the 
Veterans Administration under Veterans 
Administration regulations or other 
proper authority."  38 [C.F.R.] § 3.329.  
Section 3.326(a) authorized a VA 
examination when there was a "reasonable 
probability of a valid claim," and 
finally, section 3.327(b) required "that 
at least one [VA] examination be made in 
every case in which compensation benefits 
are awarded."  38 [C.F.R.] §§ 3.326(a) 
and 3.327(b).  The Court notes that 
pursuant to section 3.327(b), the 
appellant's SMRs [service medical 
records] could qualify as a VA 
examination; however, the Court also 
recognizes that pursuant to 3.326, the 
VARO was well within its authority to 
require that the appellant undergo a 
current VA examination, when as in the 
instant case, the SMRs are insufficient 
to establish service connection.  Here, 
the SMRs are insufficient because during 
the appellant's separation exam there 
were no clinical findings with respect to 
limitation of motion or painful motion 
and no x-rays were taken to confirm the 
status of the disability.  

In its review, the [Board] found that 
based on the evidence of record at the 
time the initial claim was disallowed, 
there was no way to confirm that the 
appellant had any residuals from the 
injuries documented in his SMRs, absent a 
contemporary medical examination.  This 
Court's case law is well settled in this 
area.  In order for a claimant to be 
awarded service connection there must be 
evidence of a present disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service 
connection is limited to cases where an 
inservice incident has resulted in a 
disability, and "in the absence of proof 
of a present disability there can be no 
valid claim"); Dusek v. Derwinski, 2 
Vet. App. 519, 522 (1992) ("it is 
incumbent upon the veteran to submit to 
VA examinations if he is applying for, or 
in receipt of, compensation"); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(a service connection claim must be 
accompanied by evidence which establishes 
that the claimant currently has the 
claimed disability).  In fact, as the 
Court in Dusek stated, the VA has a 
"statutory duty to assist the veteran in 
developing the facts pertinent to his 
claim by ordering such an examination."  
Dusek, 2 Vet. App. at 521 (citing 38 
U.S.C. § 5107(a) [as in effect prior to 
November 9, 2000]).  Here, the 
appellant's SMRs and his separation exam, 
the only evidence of record, did not 
establish that the appellant "currently 
had the claimed disability."  Rabideau, 
2 Vet. App. at 144.  Accordingly, because 
the record was devoid of evidence 
demonstrating a current disability, it 
was proper for the VARO to require that 
the appellant undergo a current medical 
examination to establish service 
connection.  

Wamhoff, 8 Vet. App. at 521.  

The Wamhoff Court continued as follows:  

The appellant did not report for the 
required medical examination or furnish 
the requested evidence within the 
specified one year of the request; 
therefore, the VARO was required, by VA 
regulations, to consider the claim 
abandoned.  See 38 C.F.R. § 3.158.  

The Court drew a distinction between the case before it and 
those before the Court in Hyson v. Brown, 5 Vet. App. 262, 
265 (1993), where the Court held that VA could not consider a 
claim abandoned when the veteran fails to report for a VA 
examination if there is evidence of an alternate known 
address.  The Court in Hyson stated that the VA is precluded 
from determining a claim abandoned only when "a file 
discloses other possible and plausible addresses and an 
attempt should be made to locate him at the alternate known 
address before finding abandonment of a previously 
adjudicated benefit."  Id. at 265.  

In Wamhoff, the file did not disclose any other possible 
addresses for the appellant.  The Wamhoff court concluded 
that:

Because the appellant's current 
disability was not verified by VA medical 
personnel until 1991, when he reopened 
his claim and reported to an October 1991 
VA examination, the [Board] was correct 
in finding that June 1991 was the proper 
effective date for the grant of service 
connection for the appellant's injuries.  
38 U.S.C. § 5110(a); 38 C.F.R. § 3.158.  

Wamhoff, 8 Vet. App. at 522.  

Here, the record shows that the RO notified the veteran of 
the scheduled examination and of the denial of his claim 
unless he agreed to report for an examination.  These notices 
were sent to the veteran's only known address.  The veteran's 
marriage certificate shows that he considered this to be his 
current address for a month or more after the notices were 
sent.  There is no indication that any of the notices were 
returned as undeliverable.  The adjudication officials at the 
Philadelphia RO were therefore entitled to assume that the 
veteran received both letters and that his failure to report 
for the scheduled examination and his failure to indicate a 
willingness to report for an examination constituted 
abandonment of the claim filed in June 1974.  

Although the veteran essentially contends that he never 
received these letters, his assertion in this regard is 
insufficient to overcome the presumption of regularity that 
attends the administrative functions of the government.  The 
law presumes that the notice letters were properly mailed and 
forwarded in the absence of clear evidence to the contrary.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal 
dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary"); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992); Ashley v. Derwinski, 2 Vet. 
App. 307, 308-9 (1992); Saylock v. Derwinski, 3 Vet. 
App. 394, 395 (1992).  See McCullough v. Principi, No. 00-231 
(U.S. Vet. App. Nov. 8, 2001) (appellant's assertion that she 
did not recall receiving notice from originating agency that 
she had 180 days to request waiver of recovery of overpayment 
of death pension was not "clear evidence to the contrary" 
to rebut presumption that notice was properly mailed to her); 
YT v. Brown, 9 Vet. App. 195, 199 (1996) (the appellant's 
statement that she did not receive the November 1990 
statement of the case is not the "clear evidence to the 
contrary" that is required to rebut the presumption of 
regularity that the notice was sent); Mason v. Brown, 8 Vet. 
App. 44, 55 (1995) ("appellant's statement of nonreceipt, 
standing alone, is not the type of 'clear evidence to the 
contrary' which is sufficient to rebut the presumption"); 
See also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 
2000) ("Government officials are presumed to carry out their 
duties in good faith and proof to the contrary must be almost 
irrefragable to overcome that presumption").  

At the time that the notice of the scheduled VA examination 
was provided to the veteran in July 1974, and the notice of 
the denial of his claim for failure to report was provided to 
him in September 1974, the Philadelphia RO was without any 
indication that the Philadelphia address was not his latest 
address of record.  38 C.F.R. § 3.1(q) (2001) (notice means 
written notice sent to a claimant at his latest address of 
record).  The same regulation was in effect in 1974.  

The record indicates that on August 27, 1974, the veteran 
filed a claim for educational benefits under chapter 34, 
title 38, United States Code, with the Winston-Salem RO 
listing a post office box in Spring Lake, North Carolina, as 
his mailing address.  The claim indicated that the veteran 
would be attending a truck driver school in Spring Lake from 
September 2 to October 11, 1974.  In October 1974, the 
Winston-Salem RO verified that the veteran had been in 
attendance at the truck driver course since September 2 and 
informed the veteran that action would be taken on his claim 
soon.  In November 1974, the veteran's claims folder was 
permanently transferred to the Winston-Salem RO so that that 
RO could adjudicate his new claim for education benefits.  
The following month, the Winston-Salem RO granted educational 
benefits for the period of enrollment in the school.  On 
February 21, 1975, the veteran filed another claim for 
chapter 34 benefits with the Winston-Salem RO, listing a 
street address in Fayetteville, North Carolina, as his 
mailing address.  In April and May 1975, the Winston-Salem RO 
addressed correspondence to the veteran regarding his 
education benefits at his Fayetteville street address.  
However, the record does not show that at any time prior to 
October 14, 1975, the veteran indicated a willingness to 
report for an examination in conjunction with his June 1974 
claim.  

While this history suggests that the veteran had a temporary 
address in North Carolina from approximately August 27, 1974 
to October 1974.  There is no indication that the veteran 
considered this to be his permanent address.  His use of the 
Philadelphia address on the marriage certificate strongly 
suggests that the Philadelphia address remained valid during 
August and September 1974.  Further, the July 1974 notice of 
examination was sent prior to any report of the North 
Carolina address.  The fact that the Philadelphia RO's 
notices were not returned, also suggests that the 
Philadelphia address was correct.  In any event the RO had no 
reason to suspect that the address was inaccurate.

Under the law in effect in 1974, the veteran's failure to 
indicate a willingness to report for an examination is fatal 
to his earlier effective date claim now.  The controlling 
regulation at that time placed the burden on the veteran to 
indicate a willingness to report for an examination.  

The Board further notes that the alternative address in this 
case, unlike in Hyson, was located in a different state and 
was provided to a different RO.  (As the addresses in Hyson 
were all located in Missouri, only the RO in St. Louis would 
have been involved.)  The information furnished here involved 
a different claim - one for education, not compensation 
benefits.  The record shows that the veteran did not advise 
the Philadelphia RO of his change of address until late 
October 1975, when he requested that his claims folder be 
forwarded to the Winston-Salem RO.  

The Board observes that in Jones v. West, 12 Vet. App. 98, 
101 (1998), the Court of Appeals for Veterans Claims held 
that the failure to include a room number on a street address 
to which the RO sent documents to the veteran was 
insufficient to overcome the presumption of regularity 
applicable to VA's mailing of a notice that disability 
compensation would be suspended for failure to report for an 
examination in view of fact veteran was in fact receiving 
mail sent to address VA was using.  In the course of its 
decision, the Court distinguished Hyson.  While acknowledging 
that VA had a duty to mail notice of a physical examination 
to other known addresses of the veteran prior to terminating 
his benefits, the Court also noted that in Hyson, the notice 
to report for the examination was:

Actually returned to VA by the Postal 
Service as "undeliverable," Hyson, 5 
Vet. App. at 264, and, further, the Court 
stressed that the Hyson decision was 
limited to the "peculiar facts of [the 
Hyson] case," specifically including the 
fact that the notice had been returned to 
VA, ibid. (emphasis in original).  In the 
instant case, there is no evidence that 
the notice was returned as 
"undeliverable"; furthermore, in the 
instant case the veteran had specifically 
told VA to use his new address, whereas, 
in Hyson VA was aware of at least two 
different, and apparently current, 
addresses - one a residence that the 
veteran purchased using funds from a VA 
loan (unrelated to the matter presented 
in Hyson) and the other an address at 
which the veteran had received VA 
correspondence relating to the claim that 
was actually at issue in Hyson, see Hyson 
5 Vet. App. at 264 (noting veteran had an 
address relating to a VA home loan and 
that that address was apparently not used 
by the veteran in correspondence relating 
to the claim at issue in Hyson).  

Jones, 12 Vet. App. at 102.  

The Board again notes that the address change in this case 
involved a different claim-indeed, a different type of claim 
not involving the adjudication division of the RO-filed with 
a different RO in a different state.  

As indicated above, the RO treated the claim filed by the 
veteran in June 1974 as abandoned.  The law provides in 
pertinent part that where evidence in connection with an 
original claim or a claim to reopen is not furnished within a 
year after the date of the request, the claim will be 
considered abandoned.  38 C.F.R. § 3.158(a).  After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  Id.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  Id.; see 38 C.F.R. § 3.655(f) (1974) (if a 
claim was abandoned, and the veteran subsequently states that 
he is willing to report for examination, benefits may be paid 
from the date of receipt of the new claim if he reports for 
such examination within 1 year from date of notice to 
report).  

As the veteran did not report for the VA examination 
scheduled for August 5, 1974, or respond to the request 
contained in the September 9, 1974, to inform the RO of his 
willingness to report for an examination by signing a 
statement that was included in the letter, he effectively 
abandoned his claim.  The letter was mailed to the veteran at 
his Philadelphia address.  There is no convincing evidence to 
show that he did not receive the notification letter.  There 
is therefore no basis to rebut the presumption of regularity 
that attends the administrative functions of the government.  
The Board therefore concludes that the RO did not err in 
finding that he abandoned his service connection claim 
received in June 1974.  38 C.F.R. § 3.158(a).  See Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991) (claimants deemed to 
have knowledge of requirements of 38 C.F.R. § 3.158(a)).  

The veteran has asserted that there was clear and 
unmistakable error in the September 1974 decision because it 
failed to grant service connection without requiring an 
examination.  

The Court has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established:

(1) ...the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e. more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied, (2) the error 
must be "undebatable" and of the sort 
"which had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE [clear 
and unmistakable error] must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).

As the Board's earlier discussion should make clear, the RO 
had a reasonable basis for requiring an examination, prior to 
granting service connection.  There was no evidence of 
current disability and an examination was necessary to 
determine whether there was such disability.  Thus the 
failure to provide an examination could not constitute clear 
and unmistakable error.

It was the February 1976 rating decision that set the 
effective date for the grants of service connection.  This 
decision did not become final because the veteran's August 
1976 statement constituted a valid notice of disagreement 
with effective date selected in that decision, and the RO did 
not issue a statement of the case in response to the notice 
of disagreement.  See Kuo v. Derwinski, 2 Vet. App. 662 
(1992) (where an appellant and his representative had not 
properly been furnished with a SOC the period in which to 
appeal the adjudicative determination in question never 
commenced to run, and the determination was, therefore, not 
final), vacated on other grounds, No. 91-1053 (1993)(per 
curiam order) (unpublished).  

This defect has been remedied by the SOC and SSOCs issued 
during the course of the current appeal and by the fact that 
the veteran has submitted a valid substantive appeal 
regarding the earlier effective date issue.  As previously 
explained, the Board cannot find a basis for an earlier 
effective date than that selected by the RO.

The Board therefore concludes that the earliest effective 
date warranted for the subsequent grant of service connection 
was the date assigned by the RO-October 14, 1975-the date of 
receipt of the reopened claim for service connection for 
multiple disorders.  38 C.F.R. § 3.158(a).  It follows that 
the claim for an earlier effective date must be denied.  

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, which became effective during 
the pendency of this appeal.  Among other things, the VCAA 
eliminated the well-grounded-claim requirement and modified 
VA's duties to notify and assist claimants.  See generally 
VCAA, §§ 3, 4, 7, 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
5126 (West Supp. 2001); see also Holliday v. Principi, 14 
Vet. App. 280, 284-86 (2001) (holding all sections of VCAA 
retroactive).  

The Court has held that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).  
In subsequent decisions, the Court has held that the VCAA is 
not applicable in all cases.  The Court held that the VCAA 
was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  The Court has also concluded that the VCAA was not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When there is extensive factual development 
in a case, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, VCAA does not apply.  Wensch v. Principi, 15 Vet 
App 362 (2001); Dela Cruz; see also VCAA § 3(a), 114 Stat. 
2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  

Although to implement the VCAA, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
these regulations were in pertinent part intended only to 
implement the VCAA and not to provide rights in addition to 
the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, 
applying these regulations in the first instance at the Board 
does not prejudice the veteran.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board observes that the veteran was notified of the law 
governing abandoned claims in the statement of the case 
furnished to him and his representative in May 1998.  Also 
included in the statement of the case and in supplemental 
statement of the case subsequently furnished was a 
description of the evidence relied on and the rationale 
underlying the RO's decision in this case.  Other 
correspondence from the RO, as well as the Board's November 
2000 remand, illuminated the problems involved in resolving 
the issue addressed herein.  During the course of this 
appeal, the veteran has been afforded a number of occasions 
to submit additional evidence and argument in support of his 
appeal.  

The veteran has not pointed to additional development that 
would be relevant to the dispositive issue in this case.  The 
Board notes that the facts of this case are mostly 
undisputed.  In the one instance in which a fact is disputed, 
i.e., whether the veteran actually received the September 9, 
1974, notice letter, he has not pointed to any evidence to 
support his claim of nonreceipt or to suggest where such 
evidence could be found.  He has, therefore, failed to rebut 
the presumption of regularity, as indicated above.  The other 
issues addressed in the case turn on the application of the 
law to the facts, but this is akin to the interpretation of a 
statute in light of the facts.  See Smith v. Gober, 14 Vet. 
App. at 231-32.  Even the question of whether the scheduled 
examination was necessary to a resolution of the service 
connection claims involves a judgment regarding whether 
current residuals had to have been shown at the time the 
claim was filed in June 1974 or whether the service medical 
record evidence was sufficient for adjudication and rating.  
The veteran was notified of this issue in the prior remand 
and thus provided with sufficient opportunity to contest this 
issue.  

There remains for consideration the issue of the possible 
applicability of Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), which held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  

The veteran has essentially asserted that there was 
sufficient evidence of record to adjudicate the original 
service connection claim and that it was error for the RO to 
fail to do so.  As the claims filed in June 1974 were 
original claims, this would be a persuasive argument under 
the version of 38 C.F.R. § 3.655 currently in effect, which 
provides that "[w]hen a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of the record."  38 C.F.R. § 3.655(b) (2001).  
However, this regulation was not in effect in its current 
form in 1974.  The 1974 version of section 3.655 applied only 
to continuing rating decisions and resumptions, not to 
original claims, as does the current version.  See 38 C.F.R. 
§ 3.655 (1974); Wamhoff, 8 Vet. App. at 520 (addressing 
variations in section 3.655 in the context of a claim of 
clear and unmistakable error in a prior final rating 
decision).  

As the Board in its previous remand indicated that this was 
not properly a claim of clear and unmistakable error, the 
question arises whether the newer version of section 3.655 
must be applied in this case.  

The application of the newer version of section 3.655 would 
be dispositive in this case; in order to apply it, the Board 
would have to conclude that there was an open claim for 
service connection pending when the RO in February 1976 
granted service connection for multiple disabilities with an 
effective date of October 14, 1975.  In so doing, the Board 
would be assuming the very issue in contention, i.e., it 
would be finding that the original claim for service 
connection had not been abandoned and was therefore still 
open.  The Board therefore concludes that the only equitable 
way to view this case is to consider it from the point of 
view of the law and regulations in effect at the time that 
the RO initially addressed the June 1974 claim.  In so doing, 
however, the Board concludes that the RO was correct in its 
determination that the June 1974 claim was abandoned and that 
an earlier effective date for service connection is not 
warranted.  

The Board thus concludes that further development of an 
already extensively developed case would merely exalt form 
over substance.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995) (Table).  The Board finds that there is no 
reasonable possibility that any further assistance would aid 
in substantiating the veteran's claim for an effective date 
earlier than October 14, 1975, for service connection for 
multiple disabilities.  38 U.S.C.A. § 5103A(a)(2).  


ORDER

An effective date earlier than October 14, 1975, for the 
grant of service connection for residuals of a shell fragment 
wound of the left posterior thigh; residuals of a shell 
fragment wound of the left elbow; scar of the right foot with 
callus formation; and a skin disorder, variously classified 
as dermatitis and dermatophytosis, is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

